GROSSCUP, Circuit Judge (dissenting).
I cannot concur in the conclusions reached, but have time only to outline, in the most general way, the ground for my dissent.
I do not base my dissent on the proposition that defendant owed the plaintiff any general duty, irrespective of his contract with the Sprinkler Company, to see to it that the structure designed by the architects was reasonably safe. I build my view of plaintiff’s right of action solely on defendant’s failure to put in the tie member of the triangle called for in the plans, and solely because it was called for in the plans, a failure that confessedly caused the injuries. Upon this predicate let me briefly restate the salient facts.
Plaintiff had a contract with the Sprinkler Company to install in her building a sprinkler system according to certain plans and specifications made a part of the contract between them. The plan specified a steel triangular support for the tank, including, specific*490ally, the tie member. In actual construction the tie member was left out. The collapse followed — followed as the direct result of the omission. Now one thing seems quite sure: The plaintiff would have had, in some form, a right of action against the Sprinkler Company for the damage resulting; for the inclusion of the tie member was in the contract between them, and the Sprinkler Company was bound to see that the contract was performed. Another thing seems certain: The Sprinkler Company would have had, in some form, a right of action against the defendant for the loss to which it would thus be subjected; for the inclusion of the tie member was in the contract between the Sprinkler Company and the defendant, and the defendant was bound to perform that contract. Thus, by circumlocution at least, plaintiff’s losses eventually would have reached the defendant, through a train of legal proceedings that, practically, would have made the defendant directly responsible to the plaintiff for the losses suffered. I am very much inclined to think that in such a case, where defendant is thus obligated to the Sprinkler Company, and the Sprinkler Company to the plaintiff, there exists such privity of contract as would give the plaintiff a direct right of action, ex contractu, against the defendant.
But I do not rest my conclusion upon the existence of privity of contract. In matters involving, as these contracts did, the personal and property safety of others than the immediate parties to the contracts, there is, it seems to me, a duty raised to take reasonable care that the contract obligations are carried out. Public policy injects into such a relationship an obligation additional to the bare contractual obligation — an obligation running to all who are directly affected by the performance or non-performance of the contract.' There is thus raised between defendant agreeing to put in an essential part of the building, according to plans and specifications, and the plaintiff affected in personal and property safety by defendant’s performance of that obligation, a privity of duty that may be made the basis of an action ex delicto.
The character of modern constructions, and the minute divisions and sub-divisions that enter into them, make the existence of such privity of duty almost imperative. Where, in the old times, when the precedents relied upon were established, but two or three trades were employed in the construction of a building, a score or more are now called in. The modern structure is the work of many trades. To safely erect such structures, plans and specifications coveting the whole, by competent architects, are not simply a convenience — they are a necessity. Through such plans and specifications alone, can the work of the many trades be co-ordinated. Through them alone, in the midst of diversity can the owner build to a given end. Plans and specifications, therefore, are essentially the .Taw of the Building. They are in practical effect, the owner’s direction to the contractors — not simply to the immediate contractor, but to all who take contracts subservient thereto, a direction that each contractor by taking his contract in reality accepts; and safety and gbo.d faith demand not simply that contractors *491should perform their contracts with each other, but that each contractor, by living up to the Law of the Building, should obey the direction thus given and accepted and thus perform his duty to the owner — indeed to all who may, in person or property, be directly affected by the building’s being erected in accordance with the plans and specifications. To hold otherwise, it seems to me, would be to inject into the construction of modern buildings, a disjection and looseness of responsibility, so menacing to personal and property safety, that it ought not, on merely technical reasoning or antiquated precedents, to be longer tolerated.
Judgment affirmed.